                                           Case 3:16-cv-04958-WHO Document 264 Filed 09/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DEBBIE KROMMENHOCK, et al.,                         Case No. 16-cv-04958-WHO
                                                        Plaintiffs,
                                   8
                                                                                               ORDER ON MOTION FOR
                                                 v.                                            JUDGMENT ON THE PLEADINGS
                                   9

                                  10       POST FOODS, LLC,                                    Re: Dkt. No. 258
                                                        Defendant.
                                  11

                                  12          Defendant’s motion is GRANTED in part, but with leave to amend to allow plaintiffs to
Northern District of California
 United States District Court




                                  13   specifically allege that their remedies at law are inadequate.1 Considering the arguments raised

                                  14   regarding the Ninth Circuit’s recent decision in Sonner v. Premier Nutrition Corp., 971 F.3d 834

                                  15   (9th Cir. 2020), there is good cause to allow plaintiffs leave to amend on this narrow ground. That

                                  16   good cause is created by the Sonner decision itself, depending on how broadly it is read and

                                  17   assuming that it is not amended or withdrawn as a result of the pending petition for en banc

                                  18   review. There is also no prejudice to defendant in allowing this amendment, seeing as the

                                  19   equitable restitution claims have been present since the inception of this case and their continued

                                  20   presence does not materially alter the scope of the litigation on a going-forward basis.

                                  21          Defendant is not correct that amendment would be futile. Plaintiffs raise a number of

                                  22   significant arguments demonstrating that their remedies at law would be inadequate with respect

                                  23   to at least some of the products/statements at issue, considering both the broad scope of the UCL’s

                                  24   unfair prong and the four-year statute of limitations under the UCL as compared to the three-year

                                  25   statute of limitations under the CLRA and FAL (and as the warranty claims do not cover all of the

                                  26   products/statements remaining at issue in this case).

                                  27
                                       1
                                  28    This matter is appropriate for resolution on the papers. Therefore, the September 30, 2020
                                       hearing is VACATED.
                                         Case 3:16-cv-04958-WHO Document 264 Filed 09/29/20 Page 2 of 2




                                   1          Defendant’s reliance on cases where plaintiffs missed the statute of limitations is not

                                   2   persuasive. Dkt. No. 263. This is not a situation where plaintiffs are seeking to assert an equitable

                                   3   claim because they knowingly or mistakenly failed to file an otherwise adequate action at law

                                   4   within the applicable statute of limitations. Nor is it a situation, as in Sonner, where a party

                                   5   dropped a legal claim in order to avoid the rigors of a jury trial.

                                   6          To be clear, I am not determining that plaintiffs are entitled to equitable restitution.

                                   7   Instead, I am acting within my discretion to allow plaintiffs leave to amend as they are able to

                                   8   plausibly allege that their entitlement to damages at law is inadequate to preserve their right to

                                   9   seek equitable restitution.

                                  10          IT IS SO ORDERED.

                                  11   Dated: September 29, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                      William H. Orrick
                                  14                                                                  United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
